Citation Nr: 1820020	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-35 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1952 to August 1955.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in March 2018.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2012, the Veteran underwent a VA audiological examination in which the examiner diagnosed the Veteran with bilateral sensorineural hearing loss and tinnitus.  With respect to the Veteran's bilateral hearing loss, the examiner opined that it was less likely than not that the Veteran's current hearing loss was related to service, noting that whispered voice tests showed normal hearing at entrance and separation from service, and further noting that the Veteran reported a long history of working with printing presses after service.  However, for the following reasons, the Board has determined that the August 2012 examiner's opinion with respect to hearing loss is not adequate.  First, the examiner's rationale relied upon the lack of any hearing loss documented in service, even though the only hearing testing performed during service was a whisper test which is not an accurate reflection of the presence of hearing loss.  The examiner additionally indicated that the Veteran reported a long history of working with printing presses after service, presumably to indicate a history of occupational noise exposure after service.  However, in the Veteran's March 2018 Board hearing, the Veteran stated that he did not have significant noise exposure after service, clarifying that while he worked in the printing industry after service, he had limited exposure to the actual printing presses, as he worked in a normal office environment for virtually all of his career, and to the extent that he was exposed to printing presses, the division he worked in was not exposed to significant noise.  For the foregoing reasons, the Board concludes that the August 2012 opinion is inadequate for adjudication purposes, and a remand is therefore required to obtain a new VA medical opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With respect to the Veteran's tinnitus, the August 2012 examiner opined that it was at least as likely as not that the Veteran's tinnitus was a symptom associated with his hearing loss.  Consequently, the Board finds that the Veteran's claim for tinnitus is inextricably intertwined with the claim of service connection for hearing loss, and thus the Board will defer consideration of the appeal with regard to tinnitus.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

With respect to the Veteran's claimed right knee disorder, the Veteran contends that his right knee was injured while in service.  In his March 2018 Board hearing, the Veteran indicated that while stationed in Japan in 1954, he fell down an embankment on Mount Fuji during night maneuvers and hurt his knee, after which he was given light duty, and assigned office duties instead of being returned to line duty.  The Veteran further indicated in his Board hearing that after separation from service, he continued to have some issues with his knee, reporting that it would give out on him and caused him to fall, causing him to use a cane. 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the Veteran has claimed that he is experiencing right knee instability, requiring him to use a cane, and has further claimed that he injured his knee in service and continued to experience knee pain from that time.  Therefore, a VA examination should be obtained on remand to address the nature and etiology of the Veteran's claimed right knee disorder.  See 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for a VA examination by an appropriate physician to address the nature and etiology of the Veteran's claimed right knee disorder.  

The examiner is to identify any present right knee disorder, and for any such right knee disorder found, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder began in or is otherwise related to the Veteran's military service.  

All opinions must be accompanied by an explanation.  The lack of right knee treatment documented in service cannot, standing alone, serve as the basis for a negative etiology opinion.

2.  Arrange for a VA examination, to include audiological testing, by an appropriate physician who has not previously participated in this case, to determine the nature and etiology of the Veteran's current bilateral hearing loss.  The examiner must opine as to whether the Veteran's current hearing loss is at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service, to include the conceded acoustic trauma therein.

The examiner should focus specifically on whether the Veteran's claimed in-service noise exposure is the cause of the Veteran's bilateral hearing loss or whether such disorder began during or was initially manifested during military service.  The examiner should specifically address the Veteran's past lay statements with respect to noise exposure in service. 

All opinions must be accompanied by an explanation.  The lack of hearing loss documented in service cannot, standing alone, serve as the basis for a negative etiology opinion.

3.  Then, the AOJ should review the claims file and readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




